DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “m33” has been used to designate both three-dimensional exterior information and one surface of model.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Specification
The abstract of the disclosure is objected to because it is 265 words in length. The abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length.
 Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-15, the supposed steps are not written correctly. For example, in claim 1, the steps should start: “generating a 3d planning image in a first operation…”, flattening the alveolar bone in a second operation.”, “correcting a temporary denture in a third operation…”, and so on for all the claims.
Claim 12 recites the limitation "the…pivot guide zig bases" in line 19.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite the limitation “the…pivot guide zig bases”. Claim 13, which is dependent on claim 12, is similarly rejected. 
Claim 15 recites the limitation "coupling grooves" in line 14, and “the prepared artificial tooth part” in line 17.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite the limitation “coupling grooves” or “the prepared artificial tooth part”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Publication 2016/0287336 A1) in view of Llop (U.S. Patent Publication 2015/0010881 A1) in view of Abdelgany et al (U.S. Patent Publication 2011/0046684 A1) in view of Savic et al  (U.S. Patent Publication 2018/0042709 A1). 
In regards to claim 1, Kim et al discloses a method of implanting dental restoration comprising a first operation in which a three-dimensional planning image is generated in 5which a scanning image including three-dimensional exterior information of upper and lower jaws, of which at least one is a restoration target gum part, overlaps and matches to a computed tomography (CT) image (para. 0029-0031), a plurality of pieces of implantation information of implants are set along a dental arch in the three-dimensional planning image (paras. 0036-0037), and an implanting guide device including a surgical guide (para. 0038-0040) configured to guide implantation of the implants is designed and manufactured.
Kim et al fails to disclose an implanting device including a bone reduction guide configured 10to guide flattening of an alveolar bone; 
a second operation in which the alveolar bone is flattened by being guided by the implanting guide device, the implants are implanted, and holder devices, which include holder abutments and a fixing bar fixed to through-insertion portions 15of the holder abutments, are fixed to upper sides of the implants; 
a third operation in which a temporary denture is corrected to be occluded between the upper and lower jaws to form a temporary mounting portion, into which the holder device is inserted, in an inner surface portion of the temporary denture softened to be deformed due to an occlusal pressure to correspond to an occlusal 20vertical dimension of a patient when heated with a temperature within a preset softening temperature range;
 a fourth operation in which a corrected scanning image corrected to expose three-dimensional exterior information of the temporary mounting portion to an outside is obtained from a scanning image of the temporary denture, and the three- 39dimensional exterior information of the temporary mounting portion is replaced and swapped with a virtual holder device; and 
a fifth operation in which a mount part is formed in an inner surface portion of an artificial gum part on the basis of the virtual holder device, and an artificial 5tooth part is fixed to the artificial gum part to which a clip engaged with the fixing bar is fixed to manufacture a dental restoration.  
However, Llop teaches a method of implanting dental restoration comprising an implanting device including a bone reduction guide configured 10to guide flattening of an alveolar bone (Abstract, para. 0006, 0011); a second operation in which the alveolar bone is flattened by being guided by the implanting guide device, the implants are implanted (Abstract, para. 0006, 0066).  The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental surgical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al to incorporate the teachings of Llop and provide a method of implanting dental restoration comprising an implanting device including a bone reduction guide configured 10to guide flattening of an alveolar bone; a second operation in which the alveolar bone is flattened by being guided by the implanting guide device, the implants are implanted.  Doing so would allow for reducing the need to “estimate” where to cut the alveolar bone and allow subsequent and accurate placement of the dental implants. 
Llop fails to teach a method of implanting dental restoration comprising holder devices, which include holder abutments and a fixing bar fixed to through-insertion portions 15of the holder abutments, are fixed to upper sides of the implants; 
a third operation in which a temporary denture is corrected to be occluded between the upper and lower jaws to form a temporary mounting portion, into which the holder device is inserted, in an inner surface portion of the temporary denture softened to be deformed due to an occlusal pressure to correspond to an occlusal 20vertical dimension of a patient when heated with a temperature within a preset softening temperature range; 
a fourth operation in which a corrected scanning image corrected to expose three-dimensional exterior information of the temporary mounting portion to an outside is obtained from a scanning image of the temporary denture, and the three- 39dimensional exterior information of the temporary mounting portion is replaced and swapped with a virtual holder device; and 
a fifth operation in which a mount part is formed in an inner surface portion of an artificial gum part on the basis of the virtual holder device, and an artificial 5tooth part is fixed to the artificial gum part to which a clip engaged with the fixing bar is fixed to manufacture a dental restoration.  
However, Abdelgany et al teaches a method of implanting comprising holder devices (figs. 1-3), which include holder abutments (20) and a fixing bar (50) fixed to through-insertion portions 15of the holder abutments, are fixed to upper sides of the implants (see figs. 2, 3, para. 0053).  The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of surgical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al in view of Llop to incorporate the teachings of Abdelgany et al and provide a method of implanting dental restoration comprising holder devices, which include holder abutments and a fixing bar fixed to through-insertion portions 15of the holder abutments, are fixed to upper sides of the implants. Doing so would allow for the holder abutments to accommodate a variety of sizes of fixing bar. 
Abdelgany et al fails to disclose a method of implanting dental restoration comprising a third operation in which a temporary denture is corrected to be occluded between the upper and lower jaws to form a temporary mounting portion, into which the holder device is inserted, in an inner surface portion of the temporary denture softened to be deformed due to an occlusal pressure to correspond to an occlusal 20vertical dimension of a patient when heated with a temperature within a preset softening temperature range; a fourth operation in which a corrected scanning image corrected to expose three-dimensional exterior information of the temporary mounting portion to an outside is obtained from a scanning image of the temporary denture, and the three- 39dimensional exterior information of the temporary mounting portion is replaced and swapped with a virtual holder device; and a fifth operation in which a mount part is formed in an inner surface portion of an artificial gum part on the basis of the virtual holder device, and an artificial 5tooth part is fixed to the artificial gum part to which a clip engaged with the fixing bar is fixed to manufacture a dental restoration.  
However, Savic et al teaches a method of implanting dental restoration comprising a third operation in which a temporary denture is corrected to be occluded between the upper and lower jaws to form a temporary mounting portion, into which the holder device is inserted (para 0009, 0058, 0067), in an inner surface portion of the temporary denture softened to be deformed due to an occlusal pressure to correspond to an occlusal 20vertical dimension of a patient when heated with a temperature within a preset softening temperature range (para. 0036, 0057); a fourth operation in which a corrected scanning image corrected to expose three-dimensional exterior information of the temporary mounting portion to an outside is obtained from a scanning image of the temporary denture (para. 0081), and the three- 39dimensional exterior information of the temporary mounting portion is replaced and swapped with a virtual holder device (para. 0067, “additional scan…with securing elements”); and a fifth operation in which a mount part is formed in an inner surface portion of an artificial gum part on the basis of the virtual holder device (para .0058), and an artificial 5tooth part is fixed to the artificial gum part to which a clip engaged with the fixing bar is fixed to manufacture a dental restoration (para. 0067, 0090).    The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental restoration. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al/Llop/Abdelgany et al to incorporate the teachings of Savic et al and provide a method of implanting dental restoration comprising a third operation in which a temporary denture is corrected to be occluded between the upper and lower jaws to form a temporary mounting portion, into which the holder device is inserted, in an inner surface portion of the temporary denture softened to be deformed due to an occlusal pressure to correspond to an occlusal 20vertical dimension of a patient when heated with a temperature within a preset softening temperature range; a fourth operation in which a corrected scanning image corrected to expose three-dimensional exterior information of the temporary mounting portion to an outside is obtained from a scanning image of the temporary denture, and the three- 39dimensional exterior information of the temporary mounting portion is replaced and swapped with a virtual holder device; and a fifth operation in which a mount part is formed in an inner surface portion of an artificial gum part on the basis of the virtual holder device, and an artificial 5tooth part is fixed to the artificial gum part to which a clip engaged with the fixing bar is fixed to manufacture a dental restoration.  Doing so would allow for the process of making a prosthesis to use less material and avoid possible errors. 

1020Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772  

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772